    Case 2:21-cv-00017-JES-NPM Document 7 Filed 01/25/21 Page 1 of 2 PageID 40




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION


SANTIAGO M. ARMINANA,

              Plaintiff,

v.                                                        Case No. 2:21-cv-17-JES-NPM

LEE COUNTY, FLORIDA BOARD OF
COUNTY COMMISSIONERS,

              Defendant.


                                         ORDER

        Before the Court is Santiago M. Arminana’s Affidavit of Indigency (Doc. 2)

and Application to Proceed in District Court Without Prepaying Fees or Costs (Doc.

3). The Court has carefully reviewed the Affidavit (Doc. 2) and the Application

(Doc. 3) pursuant to 28 U.S.C. § 1915 and finds Plaintiff qualifies to proceed in

forma pauperis, which is without prepayment of fees.1

        IT IS HEREBY ORDERED:

        1)    The Affidavit of Indigency (Doc. 2) and Application to Proceed in

District Court Without Prepaying Fees or Costs (Doc. 3) are GRANTED.


1
  This statute section governs in forma pauperis actions instituted by prisoners, but has been
interpreted to apply to all litigants requesting leave to proceed in forma pauperis.
Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1306 n.1 (11th Cir. 2004).
 Case 2:21-cv-00017-JES-NPM Document 7 Filed 01/25/21 Page 2 of 2 PageID 41




      2)     The Clerk of Court is directed to file all pleadings in this action without

prepayment of fees or costs.

      3)     The Clerk of Court is directed to provide Plaintiff with one set of the

following service forms: Notice of Lawsuit and Request for Waiver of Service of

Summonses, Waiver of Service of Summonses, Summonses, and U.S. Marshals

Form 285.

      4)     Plaintiff shall have THIRTY (30) DAYS from the date of this Order to

prepare and forward the completed service documents along with sufficient copies

of the Complaint to the Clerk for service by the United States Marshals Service.

Upon receipt of appropriate instructions in proper form from the Clerk, the United

States Marshals Service is directed to effect service of process without prepayment

of fees or costs.

      5)     Failure to provide these documents within the time period ordered

above will cause the Court to recommend this action be dismissed.

      DONE and ORDERED in Fort Myers, Florida on January 25, 2021.




                                           2
